


Exhibit 10.1
THE HOME DEPOT, INC.
AMENDED AND RESTATED 2005 OMNIBUS STOCK INCENTIVE PLAN


1.Purpose. The purpose of The Home Depot, Inc. Amended and Restated 2005 Omnibus
Stock Incentive Plan (the “Plan”) is to attract and retain employees and
directors for The Home Depot, Inc. and its subsidiaries and to provide such
persons with incentives and rewards for superior performance. The original
effective date of The Home Depot, Inc. 2005 Omnibus Stock Incentive Plan was May
26, 2005. Effective February 28, 2013, the Company amended and restated the
Plan, without increasing the number of reserved shares pursuant to Section 3,
to: (a) extend the expiration date of the Plan until the tenth anniversary of
the approval of the amended and restated Plan by stockholders of the Company,
and (b) to make certain other changes as reflected herein.
2.Definitions. As used in this Plan, the following terms shall be defined as set
forth below:
2.1    “Award” means any Option, Stock Appreciation Right, Restricted Share,
Restricted Stock Unit, Deferred Share, Performance Share, Performance Unit or
Other Stock-Based Award granted under the Plan.
2.2    “Award Agreement” means an agreement, certificate, resolution or other
form of writing or other evidence approved by the Committee which sets forth the
terms and conditions of an Award. An Award Agreement may be in an electronic
medium, may be limited to a notation on the Company's books and records and, if
approved by the Committee, need not be signed by a representative of the Company
or a Participant.
2.3    “Base Price” means the price to be used as the basis for determining the
Spread upon the exercise of a Stock Appreciation Right.
2.4    “Board” means the Board of Directors of the Company.
2.5    “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
2.6    “Committee” means the committee of the Board described in Section 4.
2.7    “Company” means The Home Depot, Inc., a Delaware corporation, or any
successor corporation.
2.8    “Deferral Period” means the period of time during which Deferred Shares
are subject to the deferral limitations under Section 8.
2.9    “Deferred Shares” means an Award pursuant to Section 8 of the right to
receive Shares at the end of a specified Deferral Period.
2.10    “Employee” means any person, including an officer, employed by the
Company or a Subsidiary.
2.11    “Fair Market Value” means the closing price for the Shares reported on a
consolidated basis on the New York Stock Exchange on the relevant date or, if
there were no sales on such date, the closing price on the nearest preceding
date on which sales occurred.
2.12    “Grant Date” means the date specified by the Committee on which a grant
of an Award shall become effective, which shall not be earlier than the date on
which the Committee takes action with respect thereto.
2.13    “Incentive Stock Option” means any Option that is intended to qualify as
an “incentive stock option” under Code Section 422 or any successor provision.
2.14    “Non-Employee Director” means a member of the Board who is not an
Employee.
2.15    “Nonqualified Stock Option” means an Option that is not intended to
qualify as an Incentive Stock Option.
2.16    “Option” means any option to purchase Shares granted under Section 5.
2.17    “Optionee” means the person so designated in an agreement evidencing an
outstanding Option.
2.18    “Option Price” means the purchase price payable upon the exercise of an
Option.
2.19    “Other Stock-Based Award” means a right granted to a Participant
pursuant to Section 10 that is valued by reference to, or relates to, Shares or
other Awards relating to Shares.
2.20    “Participant” means an Employee or Nonemployee Director who is selected
by the Committee to receive benefits under this Plan, provided that only
Employees shall be eligible to receive grants of Incentive Stock Options.
2.21    “Performance Objectives” means the performance objectives established
pursuant to this Plan for Participants who have received Awards. Performance
Objectives may be described in terms of Company-wide objectives or objectives
that are

1

--------------------------------------------------------------------------------




related to the performance of the individual Participant or the Subsidiary,
division, department or function within the Company or Subsidiary in which the
Participant is employed. Performance Objectives may be measured on an absolute
or relative basis. Relative performance may be measured by a group of peer
companies or by a financial market index. Any Performance Objectives applicable
to a Qualified Performance-Based Award shall be limited to specified levels of
or increases in the Company's or Subsidiary's: (1) Financial Return Metrics: (a)
return on equity, (b) return on capital, (c) return on assets, (d) return on
investment, (e) return on invested capital, (f) other financial return ratios;
and (2) Earnings Metrics: (a) earnings per share, (including variants such as
diluted earnings per share), (b) total earnings, (c) earnings growth, (d)
earnings before taxes, (e) earnings before interest and taxes, (f) earnings
before interest, taxes, depreciation and amortization, (g) operating profit, (h)
net earnings; (i) other earnings measures/ratios; and (3) Sales Metrics: (a)
sales, (b) sales growth, (c) comparable store sales, (d) sales per square foot,
(e) average ticket sales, (f) sales per operating store; and (4) Stock Price
Metrics: (a) increase in the Fair Market Value of the Shares, (b) share price
(including but not limited to, growth measures and total shareholder return);
and (5) Cash Flow Metrics: (a) cash flow (including, but not limited to,
operating cash flow and free cash flow), (b) cash flow return on investment
(which equals net cash flow divided by total capital); and (6) Store Metrics:
(a) inventory shrinkage goals, (b) stocking and other labor hours goals, (c)
store payroll goals, (d) markdown goals, (e) workers compensation goals; and (7)
Balance Sheet Metrics: (a) inventory, (b) inventory turns, (c) receivables
turnover, (d) internal rate of return, (e) increase in net present value or
expense targets; and (8) Other Strategic Metrics: (a) gross margin, (b) gross
margin return on investment, (c) market share or market penetration with respect
to specific designated products or product groups and/or specific geographic
areas, (d) economic value added (EVA), (e) operating cost management targets,
(f) “Employer of Choice” or similar survey results, (g) customer satisfaction
surveys, (h) diversity goals, (i) attrition improvements, (j) safety record
goals, (k) timely and successful completion of key corporate projects, and (l)
productivity improvements. Except in the case of a Qualified Performance-Based
Award, if the Committee determines that a change in the business, operations,
corporate structure or capital structure of the Company, or the manner in which
it conducts its business, or other events or circumstances render the
Performance Objectives unsuitable, the Committee may modify such Performance
Objectives or the related minimum acceptable level of achievement, in whole or
in part, as the Committee deems appropriate and equitable.
2.22    “Performance Period” means a period of time established under Section 9
within which the Performance Objectives relating to a Performance Share,
Performance Unit, Deferred Shares or Restricted Shares are to be achieved.
2.23    “Performance Share” means a bookkeeping entry that records the
equivalent of one Share awarded pursuant to Section 9.
2.24    “Performance Unit” means a bookkeeping entry that records a unit
equivalent to $1.00 awarded pursuant to Section 9.
2.25    “Qualified Performance-Based Award” means an Award or portion of an
Award that is intended to satisfy the requirements for “qualified
performance-based compensation” under Code Section 162(m). The Committee shall
designate any Qualified Performance-Based Award as such at the time of grant.
2.26    “Restricted Shares” mean Shares granted under Section 7 subject to
certain restrictions and a substantial risk of forfeiture.
2.27    “Restricted Stock Units” means a right granted under Section 7 to
receive Shares (or the equivalent value in cash if the Committee so provides) in
the future, which right is subject to certain restrictions and a substantial
risk of forfeiture.
2.28    “Shares” means shares of the Common Stock of the Company, $.05 par
value, or any security into which Shares may be converted by reason of any
transaction or event of the type referred to in Section 12.
2.29    “Spread” means, with respect to a Stock Appreciation Right, the amount
by which the Fair Market Value on the date when any such right is exercised
exceeds the Base Price specified in such right.
2.30    “Stock Appreciation Right” means a right granted under Section 6 for a
Participant to receive from the Company the amount of the Spread, in Shares (or
cash if the Committee so provides) at the time of the exercise of such right.
2.31    “Subsidiary” means a corporation or other entity in which the Company
has a direct or indirect ownership or other equity interest, provided that for
purposes of determining whether any person may be a Participant for purposes of
any grant of Incentive Stock Options, “Subsidiary” means any corporation (within
the meaning of the Code) in which the Company owns or controls directly or
indirectly more than 50 percent of the total combined voting power represented
by all classes of stock issued by such corporation at the time of such grant.
3.    Shares Available Under the Plan.
3.1    Reserved Shares. Subject to adjustment as provided in Section 12, the
maximum number of Shares that may be (i) issued or transferred upon the exercise
of Options or Stock Appreciation Rights, (ii) awarded as Restricted Shares and
released from substantial risk of forfeiture, (iii) issued or transferred in
payment of Deferred Shares, Restricted Stock Units, Performance Units,
Performance Shares, or Other Stock-Based Awards, or (iv) issued or transferred
in payment of dividend equivalents paid

2

--------------------------------------------------------------------------------




with respect to Awards, shall not in the aggregate exceed 255,000,000 Shares.
Such Shares may be Shares of original issuance, Shares held in Treasury, or
Shares that have been reacquired by the Company.
3.2    Reduction Ratio. For purposes of Section 3.1, each Share issued or
transferred pursuant to an Award other than an Option or Stock Appreciation
Right shall reduce the number of Shares available for issuance under the Plan by
2.11 Shares.
3.3    ISO Maximum. In no event shall the number of Shares issued upon the
exercise of Incentive Stock Options exceed 50,000,000 Shares, subject to
adjustment as provided in Section 12.
3.4    Maximum Calendar Year Award. No Participant may receive Awards
representing more than 1,000,000 Shares in any one calendar year, subject to
adjustment as provided in Section 12. In addition, the maximum number of
Performance Units that may be granted to a Participant in any one calendar year
is 5,000,000.
3.5    Maximum Annual Grant to a Non-Employee Director. No Non-Employee Director
may receive Awards in excess of $500,000, determined with respect to the Fair
Market Value on the Grant Date, in any one calendar year, subject to adjustment
as provided in Section 12.
3.6    Share Counting Rules. Shares related to Awards, including Awards subject
to the Reduction Ratio under Section 3.2 and dividend equivalents that pursuant
to an Award are converted to additional Share units, shall reduce the reserved
Shares under the Plan. Notwithstanding the previous sentence:
(i)    To the extent that an Award is cancelled, terminates, expires, or is
forfeited for any reason, any unissued or forfeited Shares originally subject to
the Award will be added back to the Plan share reserve and again be available
for issuance pursuant to Awards granted under the Plan.
(ii)    Shares subject to Awards settled in cash will be added back to the Plan
share reserve and again be available for issuance pursuant to Awards granted
under the Plan.
(iii)    The following Shares may not again be made available for issuance as
Awards under the Plan: (a) Shares not issued or delivered as a result of the net
settlement of an outstanding Option or Stock Appreciation Right, (b) Shares that
are tendered or withheld in payment of all or part of the Option Price of an
Option, Base Price of a Stock Appreciation Right, or other exercise price of an
Award, or in satisfaction of tax withholding obligations, or (c) shares of Stock
repurchased on the open market with the proceeds of the exercise price of an
Option.
(iv)    Subject to applicable New York Stock Exchange or other exchange
requirements, the Committee may grant Awards pursuant to the Plan in connection
with the assumption, conversion, replacement or adjustment of outstanding
equity-based awards in the event of a corporate acquisition or merger, to
individuals who were not employees of the Company or its Subsidiaries
immediately before such acquisition or merger. Shares covered by Awards granted
pursuant to this paragraph shall not reduce the reserved Shares under the Plan.
4.    Plan Administration.
4.1    Board Committee Administration. This Plan shall be administered by a
Committee appointed by the Board from among its members, provided that the full
Board may at any time act as the Committee. The interpretation and construction
by the Committee of any provision of this Plan or of any Award Agreement and any
determination by the Committee pursuant to any provision of this Plan or any
such agreement, notification or document, shall be final and conclusive. No
member of the Committee shall be liable to any person for any such action taken
or determination made in good faith.
4.2    Committee Delegation. The Committee may delegate to one or more officers
of the Company the authority to grant Awards to Participants who are not
directors or executive officers of the Company, provided that the Committee
shall have fixed the total number of Shares subject to such grants. Any such
delegation shall be subject to the limitations of Section 157(c) of the Delaware
General Corporation Law.
5.    Options. The Committee may from time to time authorize grants to
Participants of Options upon such terms and conditions as the Committee may
determine in accordance with the following provisions:
5.1    Number of Shares. Each grant shall specify the number of Shares to which
it pertains.
5.2    Option Price. Each grant shall specify an Option Price per Share, which
shall not be less than the Fair Market Value per Share on the Grant Date.
5.3    Consideration. Each grant shall specify the form of consideration to be
paid in satisfaction of the Option Price and the manner of payment of such
consideration, which may include (i) cash in the form of currency or check or
other cash equivalent acceptable to the Company, (ii) nonforfeitable,
unrestricted Shares owned by the Optionee which have an aggregate value at the
time of exercise that is equal to the Option Price, (iii) any other legal
consideration that the Committee may deem appropriate, including without
limitation any form of consideration authorized under Section 5.4, on such basis
as the Committee may determine in accordance with this Plan, or (iv) any
combination of the foregoing.

3

--------------------------------------------------------------------------------




5.4    Cashless Exercise/Net Exercise. To the extent permitted by applicable
law, any grant may provide for payment of the Option Price from (i) the proceeds
of sale through a bank or broker of some or all of the Shares to which the
exercise relates, or (ii) withholding of Shares from the Option based on the
Fair Market Value of the Shares, in either case on the date of exercise. The
Committee may provide in the Award Agreement (or thereafter in the case of a
Nonqualified Stock Option) that an Option that is otherwise exercisable and has
an Option Price that is less than the Fair Market Value of the Shares on the
last day of its term will be automatically exercised on such last day by means
of a “net exercise” entitling the Optionee to Shares equal to the intrinsic
value of the Option on such exercise date, less the number of Shares required
for the minimum required tax withholding.
5.5    Performance-Based Options. Any grant of an Option or the vesting thereof
may be further conditioned upon the attainment of Performance Objectives
established by the Committee in accordance with the applicable provisions of
Section 9 regarding Performance Shares and Performance Units.
5.6    Vesting. Each Option grant may specify a period of continuous employment
of the Optionee by the Company or any Subsidiary (or, in the case of a
Non-Employee Director, service on the Board) that is necessary before the
Options or installments thereof shall become exercisable, and any grant may
specify the conditions for the earlier exercise of such rights in the event of a
change in control of the Company or other similar transaction or event.
5.7    Option Designation. Options granted under this Plan may be Incentive
Stock Options, Nonqualified Stock Options or a combination of the foregoing,
provided that only Nonqualified Stock Options may be granted to Non-Employee
Directors. Each grant shall specify whether (or the extent to which) the Option
is an Incentive Stock Option or a Nonqualified Stock Option. Notwithstanding any
such designation, the terms of any Incentive Stock Option must comply with the
requirements of Code Section 422. If all of the requirements of Code Section 422
are not met, the Option shall automatically become a Nonqualified Stock Option.
5.8    Exercise Period. No Option granted under this Plan may be exercised more
than ten years after the Grant Date.
5.9    No Dividend Equivalents. No Option shall provide for dividends or
dividend equivalents.
5.10    Award Agreement. Each grant shall be evidenced by an Award Agreement
containing such terms and provisions as the Committee may determine consistent
with this Plan.
6.    Stock Appreciation Rights. The Committee may from time to time authorize
grants to Participants of Stock Appreciation Rights upon such terms and
conditions as the Committee may determine in accordance with the following
provisions:
6.1    Payment in Cash or Shares. Any grant may specify that the amount payable
upon the exercise of a Stock Appreciation Right may be paid by the Company in
cash, Shares or any combination thereof.
6.2    Base Price. Each grant shall specify a Base Price per Share, which shall
not be less than the Fair Market Value per Share on the Grant Date.
6.3    Maximum SAR Payment. Any grant may specify that the amount payable upon
the exercise of a Stock Appreciation Right shall not exceed a maximum specified
by the Committee on the Grant Date.
6.4    Vesting. Any grant may specify (i) a waiting period or periods before
Stock Appreciation Rights shall become exercisable and (ii) permissible dates or
periods on or during which Stock Appreciation Rights shall be exercisable. Each
grant may specify the conditions for the earlier exercise of such rights in the
event of a change in control of the Company or other similar transaction or
event.
6.5    Performance-Based SARs. Any grant of a Stock Appreciation Right or the
vesting thereof may be further conditioned upon the attainment of Performance
Objectives established by the Committee in accordance with the applicable
provisions of Section 9 regarding Performance Shares and Performance Units.
6.6    Exercise Period. No Stock Appreciation Right granted under this Plan may
be exercised more than ten years after the Grant Date.
6.7    No Dividend Equivalents. No Stock Appreciation Right shall provide for
dividends or dividend equivalents.
6.8    Award Agreement. Each grant shall be evidenced by an Award Agreement
containing such terms and provisions as the Committee may determine consistent
with this Plan.
7.    Restricted Shares/Restricted Stock Units. The Committee may authorize
grants to Participants of Restricted Shares and/or Restricted Stock Units upon
such terms and conditions as the Committee may determine in accordance with the
following provisions.
7.1    Nature of Award. Each grant of Restricted Shares shall constitute an
immediate transfer of the ownership of Shares to the Participant in
consideration of the performance of services, subject to the “substantial risk
of forfeiture” within the meaning of Code Section 83, and restrictions on
transfer hereinafter referred to. Each grant of Restricted Stock Units shall
constitute an

4

--------------------------------------------------------------------------------




unsecured promise to deliver Shares (or the equivalent value in cash or other
property if the Committee so provides) in the future, which right is subject to
certain restrictions and to a substantial risk of forfeiture.
7.2    Consideration. Each grant may be made without additional consideration
from the Participant or in consideration of a payment by the Participant that
may be less than the Fair Market Value on the Grant Date.
7.3    Dividends, Voting and Other Ownership Rights. Unless otherwise determined
by the Committee, an award of Restricted Shares shall entitle the Participant to
dividend, voting and other ownership rights during the period for which such
substantial risk of forfeiture is to continue. Except as otherwise determined by
the Committee, a Participant shall have none of the rights of a stockholder with
respect to Restricted Stock Units until such time as Shares are delivered in
settlement of such Awards. Any grant of Restricted Stock Units may provide for
payment of dividend equivalents. The Committee may on or after the Grant Date
authorize the payment of dividend equivalents in cash or additional Shares on a
current, deferred or contingent basis. In no event shall dividends or dividend
equivalents with respect to Restricted Shares or Restricted Stock Units that are
subject to performance-based vesting be paid or distributed until the
performance-based vesting provisions of such Awards lapse. Any grant may require
that any or all dividends, dividend equivalents or other distributions paid on
the Restricted Shares or Restricted Stock Units during the period of such
restrictions be automatically sequestered and reinvested on an immediate or
deferred basis in additional Shares, which may be subject to the same
restrictions as the underlying Award or such other restrictions as the Committee
may determine.
7.4    Restrictions on Transfer. Each grant of Restricted Shares shall provide
that, during the period for which such substantial risk of forfeiture is to
continue, the transferability of the Restricted Shares shall be prohibited or
restricted in the manner and to the extent prescribed by the Committee on the
Grant Date. Any grant of Restricted Shares or Restricted Stock Units may specify
the conditions for the early vesting of such Award in the event of a change in
control of the Company or other similar transaction or event.
7.5    Performance-Based Restricted Shares and Restricted Share Units. Any grant
or the vesting thereof may be further conditioned upon the attainment of
Performance Objectives established by the Committee in accordance with the
applicable provisions of Section 9 regarding Performance Shares and Performance
Units.
7.6    Award Agreement. Each grant shall be evidenced by an Award Agreement
containing such terms and provisions as the Committee may determine consistent
with this Plan.
8.    Deferred Shares. The Committee may authorize grants of Deferred Shares to
Participants upon such terms and conditions as the Committee may determine in
accordance with the following provisions:
8.1    Deferred Compensation. Each grant shall constitute the agreement by the
Company to issue or transfer Shares to the Participant in the future in
consideration of the performance of services, subject to the fulfillment during
the Deferral Period of such conditions as the Committee may specify.
8.2    Consideration. Each grant may be made without additional consideration
from the Participant or in consideration of a payment by the Participant that
may be less than the Fair Market Value on the Grant Date.
8.3    Deferral Period. Each grant shall provide that the Deferred Shares
covered thereby shall be subject to a Deferral Period, which shall be fixed by
the Committee on the Grant Date, and any grant or sale may specify the
conditions for the earlier termination of such period in the event of a change
in control of the Company or other similar transaction or event.
8.4    Dividend Equivalents and Other Ownership Rights. During the Deferral
Period, the Participant shall not have the right to transfer any rights under
the subject Award, shall not have any rights of ownership in the Deferred Shares
and shall not have any right to vote such shares, but the Committee may on or
after the Grant Date authorize the payment of dividend equivalents on such
shares in cash or additional Shares on a current, deferred or contingent basis.
8.5    Performance Objectives. Any grant or the vesting thereof may be further
conditioned upon the attainment of Performance Objectives established by the
Committee in accordance with the applicable provisions of Section 9 regarding
Performance Shares and Performance Units.
8.6    Award Agreement. Each grant shall be evidenced by an Award Agreement
containing such terms and provisions as the Committee may determine consistent
with this Plan.
9.    Performance Shares and Performance Units. The Committee may authorize
grants of Performance Shares and Performance Units, which shall become payable
to the Participant upon the achievement of specified Performance Objectives,
upon such terms and conditions as the Committee may determine in accordance with
the following provisions:
9.1    Number of Performance Shares or Units. Each grant shall specify the
number of Performance Shares or Performance Units to which it pertains, which
may be subject to adjustment to reflect changes in compensation or other
factors.
9.2    Performance Period. The Performance Period with respect to each
Performance Share or Performance Unit shall

5

--------------------------------------------------------------------------------




commence on the Grant Date, and any grant may specify the conditions for early
termination in the event of a change in control of the Company or other similar
transaction or event.
9.3    Performance Objectives. Each grant shall specify the Performance
Objectives that are to be achieved by the Participant. The Committee may provide
in any Qualified Performance-Based Award, at the time the Performance Objectives
are established, that any evaluation of performance shall exclude or otherwise
objectively adjust for any specified circumstance or event that occurs during a
Performance Period. To the extent such inclusions or exclusions affect Qualified
Performance-Based Awards, they shall be prescribed in a form that meets the
requirements of Code Section 162(m).
9.4    Threshold Performance Objectives. Each grant may specify in respect of
the specified Performance Objectives a minimum acceptable level of achievement
below which no payment will be made and may set forth a formula for determining
the amount of any payment to be made if performance is at or above such minimum
acceptable level but falls short of the maximum achievement of the specified
Performance Objectives.
9.5    Payment of Performance Shares and Units. Each grant shall specify the
time and manner of payment of Performance Shares or Performance Units that shall
have been earned, and any grant may specify that any such amount may be paid by
the Company in cash, Shares or any combination thereof and may either grant to
the Participant or reserve to the Committee the right to elect among those
alternatives.
9.6    Maximum Payment. Any grant of Performance Shares may specify that the
amount payable with respect thereto may not exceed a maximum specified by the
Committee on the Grant Date. Any grant of Performance Units may specify that the
amount payable, or the number of Shares issued, with respect thereto may not
exceed maximums specified by the Committee on the Grant Date.
9.7    Dividend Equivalents. Any grant of Performance Shares or Performance
Units may provide for the payment to the Participant of dividend equivalents
thereon in cash or additional Shares on a current, deferred or contingent basis.
No dividend equivalents shall be earned, paid or provided to a Participant in
respect of an Award that is conditioned upon the attainment of one or more
Performance Objectives until the Committee, or its designee with respect to an
Award that is not a Qualified Performance-Based Award, certifies that the
specified Performance Objectives have been achieved.
9.8    Adjustment of Performance Objectives. The Committee, with respect to any
Award that is not a Qualified Performance-Based Award, may adjust Performance
Objectives and the related minimum acceptable level of achievement if, in the
sole judgment of the Committee, events or transactions have occurred after the
Grant Date that are unrelated to the performance of the Participant and result
in distortion of the Performance Objectives or the related minimum acceptable
level of achievement. In addition, the Committee has the right, in connection
with any Award for which the grant, vesting or payment is conditioned upon the
attainment of one or more Performance Objectives, to exercise negative
discretion to determine that all or a portion of the Award actually earned,
vested and/or payable shall be less than the portion that would be earned,
vested or payable based solely upon application of the relevant Performance
Objectives.
9.9    Award Agreement. Each grant shall be evidenced by an Award Agreement
containing such terms and provisions as the Committee may determine consistent
with this Plan.
10.    Other Stock-Based Awards. The Committee may, consistent with the Plan and
any limitations pursuant to applicable law, grant to Participants Other
Stock-Based Awards on such terms and conditions as determined by the Committee.
11.    Transferability.
11.1    Transfer Restrictions on Awards. Except as provided in Section 11.2, no
Award granted under this Plan shall be transferable by a Participant other than
by will, by beneficiary designation, or the laws of descent and distribution,
and Options and Stock Appreciation Rights shall be exercisable during a
Participant's lifetime only by the Participant or, in the event of the
Participant's legal incapacity, by his or her guardian or legal representative
acting in a fiduciary capacity on behalf of the Participant under state law. Any
attempt to transfer an Award in violation of this Plan shall render such Award
null and void.
11.2    Limited Transfer Rights. The Committee may expressly provide in an Award
Agreement (or an amendment to an Award Agreement) that a Participant may
transfer such Award (other than an Incentive Stock Option), in whole or in part,
to a spouse or lineal descendant (a “Family Member”), a trust for the exclusive
benefit of Family Members, a partnership or other entity in which all the
beneficial owners are Family Members, or any other entity affiliated with the
Participant that may be approved by the Committee, but no such transfer shall be
a transfer for value. Subsequent transfers of Awards shall be prohibited except
in accordance with this Section 11.2. All terms and conditions of the Award,
including provisions relating to the termination of the Participant's employment
or service with the Company or a Subsidiary, shall continue to apply following a
transfer made in accordance with this Section 11.2.
11.3    Transfer Restrictions on Shares. Any Award made under this Plan may
provide that all or any part of the Shares that are (i) to be issued or
transferred by the Company upon the exercise of Options or Stock Appreciation
Rights, upon the termination of the Deferral Period applicable to Deferred
Shares or upon payment under any grant of Performance Shares,

6

--------------------------------------------------------------------------------




Performance Units or Other Stock-Based Awards, or (ii) no longer subject to the
substantial risk of forfeiture and restrictions on transfer referred to in
Section 7, shall be subject to further restrictions upon transfer.
11.4    Beneficiaries. The Committee may permit a Participant to designate a
beneficiary to exercise the rights of the Participant and to receive any
distribution with respect to any Award upon the Participant's death. A
beneficiary, legal representative, or other person claiming any rights under the
Plan is subject to all terms and conditions of the Plan, any applicable Award
Agreement, and to any additional conditions deemed appropriate by the Committee.
If no beneficiary has been designated or survives the Participant, any payment
due to the Participant shall be made to the Participant's estate.
12.    Adjustments. In the event of any stock dividend, stock split, spinoff,
rights offering, extraordinary cash dividend, combination or exchange of Shares,
recapitalization or other change in the capital structure of the Company
constituting an “equity restructuring” within the meaning of U.S. generally
accepted accounting principles, the Committee shall make or provide for such
adjustments in the (a) number of Shares covered by outstanding Options, Stock
Appreciation Rights, Deferred Shares, Restricted Shares, Restricted Stock Units,
Performance Shares, Performance Units and Other Stock-Based Awards granted
hereunder, (b) prices per share applicable to such Options and Stock
Appreciation Rights, and (c) kind of Shares covered thereby (including shares of
another issuer), as the Committee in its sole discretion may in good faith
determine to be equitably required in order to prevent dilution or enlargement
of the rights of Participants. In the event of any merger, consolidation or any
other corporate transaction or event having a similar effect, the Committee in
its sole discretion may take any action described in the preceding sentence,
and, moreover, it may (i) provide in substitution for any or all outstanding
Awards under this Plan such alternative consideration as it may in good faith
determine to be equitable under the circumstances and may require in connection
therewith the surrender of all Awards so replaced, (ii) provide that Awards will
be settled in cash rather than Shares, (iii) provide, in the event that Awards
are not substituted or settled in cash, that Awards will become immediately
vested and non-forfeitable and exercisable (in whole or in part) and will expire
after a designated period of time to the extent not then exercised, (iv) provide
that Performance Objectives and Performance Periods for Awards for which the
grant, vesting or payment is conditioned upon the attainment of one or more
Performance Objectives will be modified, consistent with Code Section 162(m)
where applicable, or (v) any combination of the foregoing. The Committee shall
also make or provide for such adjustments in each of the limitations specified
in Section 3 as the Committee in its sole discretion may in good faith determine
to be appropriate in order to reflect any transaction or event described in this
Section 12. The Committee's determination need not be uniform and may be
different for different Participants whether or not such Participants are
similarly situated.
13.    Fractional Shares. The Company shall not be required to issue any
fractional Shares pursuant to this Plan. The Committee may provide for the
elimination of fractions by rounding up or down or for the settlement thereof in
cash.
14.    Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes in connection with any payment made or
benefit realized by a Participant or other person under this Plan, it shall be a
condition to the receipt of such payment or the realization of such benefit that
the Participant or such other person make arrangements satisfactory to the
Company for payment of all such taxes required to be withheld. At the discretion
of the Committee, such arrangements may include relinquishment of a portion of
such payment or benefit.
15.    Certain Terminations of Employment, Hardship and Approved Leaves of
Absence. Notwithstanding any other provision of this Plan to the contrary, in
the event of termination of employment by reason of death, disability, normal
retirement, early retirement with the consent of the Company or leave of absence
approved by the Company, or in the event of hardship or other special
circumstances, of a Participant who holds an Option or Stock Appreciation Right
that is not immediately and fully exercisable, any Restricted Shares or
Restricted Stock Units as to which the substantial risk of forfeiture or the
prohibition or restriction on transfer has not lapsed, any Deferred Shares as to
which the Deferral Period is not complete, any Performance Shares or Performance
Units that have not been fully earned, any Shares that are subject to any
transfer restriction pursuant to Section 11.3, or any Other Stock-Based Award
that is not vested, the Committee may in its sole discretion take any action
that it deems to be equitable under the circumstances or in the best interests
of the Company, including, without limitation, waiving or modifying any
limitation or requirement with respect to any Award under this Plan.
Notwithstanding any provisions of this Section 15, the Committee's exercise of
its discretion under this Section shall not cause any Award to lose its status
as a Qualified Performance-Based Award under Code Section 162(m) or for any
Award that constitutes Non-Exempt Deferred Compensation, as defined in Section
22.4, to be subject to accelerated taxation and/or tax penalties under Code
Section 409A.
16.    Foreign Participants. In order to facilitate the making of any grant or
combination of grants under this Plan, the Committee may provide for such
special terms for Awards to Participants who are foreign nationals, or who are
employed by or perform services for the Company or any Subsidiary outside of the
United States of America, as the Committee may consider necessary or appropriate
to accommodate differences in local law, tax policy or custom. Moreover, the
Committee may approve such supplements to, or amendments, restatements or
alternative versions of, this Plan as it may consider necessary or appropriate
for such purposes without thereby affecting the terms of this Plan as in effect
for any other purpose, provided that no such supplements, amendments,
restatements or alternative versions shall include any provisions that are
inconsistent with the terms of this Plan, as then in effect, unless this Plan
could have been amended to eliminate such inconsistency without further approval
by the stockholders of the Company.

7

--------------------------------------------------------------------------------




17.    Grants to Non-Employee Directors. Awards to Non-Employee Directors shall
be made pursuant to a policy or program approved by the Committee from time to
time, and other than Awards made pursuant to such policy or program, there shall
be no discretionary grants made to Non-Employee Directors.
18.    Amendments and Other Matters.
18.1    Plan Amendments. This Plan may be amended from time to time by the
Board, but no such amendment shall increase any of the limitations specified in
Section 3, other than to reflect an adjustment made in accordance with Section
12, without the further approval of the stockholders of the Company. The Board
may condition any amendment on the approval of the stockholders of the Company
if such approval is necessary or deemed advisable with respect to the applicable
listing or other requirements of any securities exchange or other applicable
laws, policies or regulations.
18.2    Award Deferrals. The Committee may permit Participants to elect to defer
the issuance of Shares or the settlement of Awards in cash under the Plan
pursuant to such rules, procedures or programs as it may establish for purposes
of this Plan and to the extent that such deferral shall not subject any Award to
accelerated taxation and/or tax penalties under Code Section 409A. In the case
of an award of Restricted Shares, the deferral may be effected by the
Participant's agreement to forego or exchange his or her award of Restricted
Shares and receive an award of Deferred Shares. The Committee also may provide
that deferred settlements include the payment or crediting of interest on the
deferral amounts, or the payment or crediting of dividend equivalents where the
deferral amounts are denominated in Shares.
18.3    Conditional Awards. The Committee may condition the grant of any award
or combination of Awards under the Plan on the surrender or deferral by the
Participant of his or her right to receive a cash bonus or other compensation
otherwise payable by the Company or any Subsidiary to the Participant.
18.4    Repricing Prohibited. Except as otherwise provided in Article 12,
without the prior approval of the stockholders of the Company: (i) the Option
Price or Base Price of an Option or Stock Appreciation Right may not be reduced,
directly or indirectly, (ii) an Option or Stock Appreciation Right may not be
cancelled in exchange for cash, other Awards, or Options or Stock Appreciation
Rights with an Option Price or Base Price that is less than the Option Price or
Base Price of the original Option or Stock Appreciation Right, or otherwise, and
(iii) the Company may not repurchase an Option or Stock Appreciation Right for
value (in cash or otherwise) from a Participant if the current Fair Market Value
of the Shares underlying the Option or Stock Appreciation Right is lower than
the Option Price or Base Price per share of the Option or Stock Appreciation
Right.
18.5    No Employment Right. This Plan shall not confer upon any Participant any
right with respect to continuance of employment or other service with the
Company or any Subsidiary and shall not interfere in any way with any right that
the Company or any Subsidiary would otherwise have to terminate any
Participant's employment or other service at any time. In consideration of any
Award granted under this Plan, the Participant agrees that all Awards are
subject to applicable clawback policies that shall be adopted by the Committee
from time to time.
18.6    Tax Qualification. To the extent that any provision of this Plan would
prevent any Option that was intended to qualify under particular provisions of
the Code from so qualifying, such provision of this Plan shall be null and void
with respect to such Option, provided that such provision shall remain in effect
with respect to other Options, and there shall be no further effect on any
provision of this Plan.
18.7    Share Trading Restrictions. All Shares issuable under the Plan are
subject to any stop-transfer order and other restrictions as the Committee deems
necessary or advisable to comply with federal, state or foreign securities laws,
rules and regulations and the rules of any securities exchange on which the
Shares are listed, quoted or traded.
19.    Effective Date. This Amended and Restated 2005 Omnibus Stock Incentive
Plan is effective February 28, 2013 upon its approval by the Board; provided,
however, that (i) the amendments to Section 2.21 and Section 20 and
(ii) ratification of the eligible participants under Section 2.20 and award
limits in Section 3.4 are effective May 23, 2013 upon stockholder approval.
20.    Termination. This Plan shall terminate on May 23, 2023 or the tenth
anniversary of the date upon which it is approved by the stockholders of the
Company, and no Award shall be granted after that date.
21.    Limitations Period. Any person who believes he or she is being denied any
benefit or right under the Plan may file a written claim with the Committee. Any
claim must be delivered to the Committee within forty-five (45) days of the
specific event giving rise to the claim. Untimely claims will not be processed
and shall be deemed denied. The Committee, or its designated agent, will notify
the Participant of its decision in writing as soon as administratively
practicable. Claims not responded to by the Committee in writing within ninety
(90) days of the date the written claim is delivered to the Committee shall be
deemed denied. The Committee's decision is final and conclusive and binding on
all persons. No lawsuit relating to the Plan may be filed before a written claim
is filed with the Committee and is denied or deemed denied, and any lawsuit must
be filed within one-year of such denial or deemed denial or be forever barred.

8

--------------------------------------------------------------------------------




22.    Code Section 409A.
22.1    General. To the extent applicable, it is intended that the Plan comply
with or be exempt from the requirements of Code Section 409A and any related
regulations or other guidance promulgated thereunder. Accordingly, to the
maximum extent permitted, the Plan shall be interpreted and administered to be
in compliance with Code Section 409A, and if any provision of the Plan or any
term or condition of any Award would otherwise conflict with this intent, the
provision, term or condition will be interpreted or deemed amended so as to
avoid this conflict. Any reservation of rights or any discretion reserved to the
Committee or the Company regarding the timing of a payment of any Award subject
to Code Section 409A will only be as broad as is permitted by Code Section 409A.
22.2    Separation from Service and Separate Payments. Notwithstanding anything
herein or in any Award Agreement to the contrary, to the extent required in
order to avoid accelerated taxation and/or tax penalties under Code Section
409A, amounts that would otherwise be payable and benefits that would otherwise
be provided to a Participant during the six-month period immediately following
the Participant's separation from service (within the meaning of Code Section
409A) shall instead be paid on the first business day after the date that is six
(6) months following the Participant's separation from service (or death, if
earlier). In addition, if the Participant is entitled to a series of installment
payments, each amount to be paid to a Participant pursuant to the Plan or any
Award Agreement shall be construed as a separate identified payment for purposes
of Code Section 409A.
22.3    Other. Service providers of any Subsidiary of the Company may be granted
Options or Stock Appreciation Rights only if the Subsidiary qualifies as an
“eligible issuer of service recipient stock” within the meaning of
§1.409A-1(b)(5)(iii)(E) of the regulations under Code Section 409A.
Notwithstanding the foregoing provisions of this Section 22, the tax treatment
of the payments or benefits provided under the Plan or any Award is not
warranted or guaranteed. Neither the Company, its Subsidiaries nor any of their
respective directors, officers, employees or advisors (other than in his or her
capacity as a Participant) shall be held liable for any taxes, interest,
penalties or other monetary amounts owed by any Participant or other taxpayer as
a result of the Plan or any Award.
22.4    Definitional Restrictions. Notwithstanding anything in the Plan or in
any Award Agreement to the contrary, to the extent that any amount or benefit
that would constitute non-exempt “deferred compensation” for purposes of Code
Section 409A (“Non-Exempt Deferred Compensation”) would otherwise be payable or
distributable under the Plan or any Award Agreement by reason of the occurrence
of a change in control, or the Participant's disability or separation from
service, such Non-Exempt Deferred Compensation will not be payable or
distributable to the Participant, unless the circumstances giving rise to such
change in control, disability or separation from service meet any description or
definition of “change in control event”, “disability” or “separation from
service”, as the case may be, in Code Section 409A and the applicable
regulations.
22.5    Timing of Release of Claims. Whenever an Award conditions a payment or
benefit on the Participant's execution and non-revocation of a release of
claims, such release must be executed and all revocation periods shall have
expired within 60 days after the date of termination of the Participant's
employment, failing which such payment or benefit shall be forfeited. If such
payment or benefit is exempt from Code Section 409A, the Company may elect to
make or commence payment at any time during such 60-day period. If such payment
or benefit constitutes Non-Exempt Deferred Compensation, then, (i) if such
60-day period begins and ends in a single calendar year, the Company may make or
commence payment at any time during such period at its discretion, and (ii) if
such 60-day period begins in one calendar year and ends in the next calendar
year, the payment shall be made or commence during the second such calendar year
(or any later date specified for such payment under the applicable Award), even
if such signing and non-revocation of the release occur during the first such
calendar year included within such 60-day period. In other words, a Participant
is not permitted to influence the calendar year of payment based on the timing
of signing the release.
22.6    Permitted Acceleration. The Company shall have the sole authority to
make any accelerated distribution permissible under Treas. Reg. Section
1.409A-3(j)(4) to Participants of deferred amounts, provided that such
distribution(s) meets the requirements of Treas. Reg. Section 1.409A.
23.    Governing Law. The validity, construction and effect of this Plan and any
Award hereunder will be determined in accordance with (i) the Delaware General
Corporation Law, and (ii) to the extent applicable, other laws (including those
governing contracts) of the State of Georgia.


*** *** *** *** *** *** *** *** *** *** ***



9